DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 15 are pending.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “eccentric weight” and “a pivot lever attached to the ring structure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2 and 4 recite the phrase “and/or” and the phrase is ambiguous, in that it is not clear whether the phrase is intended as inclusive (both), alternative (either), or mutually exclusive (only one or the other). For the purpose of examination the claim will be examined using “or”.
Claims 2 – 15 are further rejected as being dependents of base claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Reinbold (U. S. Patent Publication No. 2008/0120795 A1) in view of Jungnickel (U. S. Patent Publication No. 2013/0000059  A1).
Regarding Independent Claim 1, Reinbold teaches a unit (Fig. 1)  for a handle (handle, 20) of a personal-care implement (electric toothbrush, 10), the unit (Fig. 1) comprising a housing (shell wall, 21) having a proximal end (Annotated Fig. 1) closest to a head (brush head, 30) being repeatably attachable to and detachable from the handle (20; Paragraph [0051]), and sealing element (28/29), the sealing element (28/29) comprising a ring structure (28; Fig. 1) and an elastic circular section (29), the ring structure (28) being connected to the housing (21) at the proximal end (Annotated Fig. 1) by two flexure hinges (bridging parts, 212; Paragraph [0053]) thereby creating a circular gap (210) between the ring structure (28) and the housing (21), the circular gap (210) being filled with a soft elastomeric material (Paragraph [0053]) forming the elastic circular section (29) that seals the ring structure (28) and the housing (21) in a substantially water-tight manner (As shown in Fig. 1 – 3, the elastomeric material provides a waterproof seal).  

    PNG
    media_image1.png
    233
    738
    media_image1.png
    Greyscale

Reinbold does not explicitly teach a light indication or the circular gap  being filled with a transparent and/or translucent soft elastomeric material.
Jungnickel, however, teaches a unit (Fig. 1) with a handle (12) and a light indication (30) comprising a ring structure (Fig. 1) and the circular gap (270)  being filled with a transparent and/or translucent soft elastomeric material (Paragraph [0050].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the unit of Reinbold to further include a light indication and the circular gap  being filled with a transparent and/or translucent soft elastomeric material, as taught by Jungnickel, to provide a handle where the user can determine by the light transmitted, a state of the bushing unit. 
Regarding Claim 2, Reinbold, as modified, teaches all of the elements of the unit of claim 1 a discussed above.
Regarding to “the circular gap is filled with the transparent and/or translucent soft elastomeric material by over-molding” it is noted that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  For more information, see MPEP§ 2113.  
Regarding Claim 3, Reinbold, as modified, teaches the unit wherein sealing element (28/29) is made from a flexible material (Paragraph [0053]).  
Reinbold does not teach the light indication is made from a flexible member.
Jungnickel, however, teaches the light indication (30) is made from a flexible member (Paragraph [0050]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the unit of Reinbold to further include the light indication is made from a flexible member, as taught by Jungnickel, to provide a handle where the user can determine by the light transmitted, a state of the bushing unit. 
Regarding Claim 4, Reinbold, as modified, teaches the unit wherein the transparent and/or translucent soft elastomeric material is a thermoplastic elastomer (Paragraph [0027]).  
Regarding Claim 5, Reinbold, as modified, teaches the unit wherein the ring structure (28) is unitarily formed with the housing (21;  Fig.1).  
Regarding Claim 6, Reinbold, as modified, teaches the unit wherein the ring structure (28) is formed with a chassis component (sleeve, 213) inserted into the housing (21) at the proximal end (Annotated Fig. 1), wherein the ring structure (28) is connected to the housing (21) at the proximal end (Annotated Fig. 1) by the flexure hinges (212).  
Regarding Claim 7, Reinbold, as modified, teaches the unit wherein the housing (21) comprises an inner cavity (Annotated Fig. 1) and has a distal end (Annotated Fig. 1) opposite to the proximal end (Annotated Fig. 1), wherein the inner cavity (Annotated Fig. 1) accommodates a swivel-mounted connector-pressure-sensor unit (bushing, 214 with bayonet connection, 38) comprising a connector (shaft, 26) extending through an opening (opening formed in 214; Fig. 1) at the proximal end (Annotated Fig. 1) of the housing (21).
Reinbold does not teach a pivot lever  extending towards the distal end  of the housing and being attached to the ring structure.  

    PNG
    media_image2.png
    586
    346
    media_image2.png
    Greyscale
Jungnickel, however, teaches an inner cavity (cavity of outer shell, 212) accommodates a swivel-mounted connector-pressure-sensor unit (rocker, 39) comprising a connector (shaft, 42) extending through an opening (opening formed in 39; Fig. 2) at the proximal end (Annotated Fig. 2) of the housing (212), a pivot lever  (Annotated Fig. 2) extending towards the distal end (Annotated Fig. 2) of the housing (212) and being attached to the ring structure (65)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the unit of Reinbold to further include a pivot lever  extending towards the distal end  of the housing and being attached to the ring structure, as taught by Jungnickel, to provide a handle where the head can pivot about an axis, thus allowing for a thorough cleaning.
Regarding Claim 8, Reinbold, as modified, teaches the unit wherein the housing (21) comprises an inner cavity (Annotated Fig. 1) and has a distal end (Annotated Fig. 1) opposite to the proximal end (Annotated Fig. 1), wherein the inner cavity (Annotated Fig. 1) accommodates a swivel-mounted connector-pressure-sensor unit (bushing, 214 with bayonet connection, 38) comprising a connector (shaft, 26) extending through an opening (opening formed in 214; Fig. 1) at the proximal end (Annotated Fig. 1) of the housing (21)
Reinbold does not teach a pivot lever extending towards the distal end  of the housing  and being attached to a chassis component via a pivot axis.  
Jungnickel, however, teaches a pivot lever (Annotated Fig. 2) extending towards the distal end (Annotated Fig. 2) of the housing (212)  and being attached to a chassis (35) component via a pivot axis (40; Fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the unit of Reinbold to further include a pivot lever extending towards the distal end  of the housing  and being attached to a chassis component via a pivot axis, as taught by Jungnickel, to provide a handle where the head can pivot about an axis, thus allowing for a thorough cleaning.
Regarding Claims 9 and 10, Reinbold, as modified, teaches all of the elements of the unit of claims 7 and 8 a discussed above.
Regarding to “the swivel-mounted connector-pressure-sensor unit is unitarily molded from a hard plastic material” it is noted that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  For more information, see MPEP§ 2113.  
Regarding Claim 11, Reinbold, as modified, teaches the unit wherein the housing (21) accommodates a motor (drive motor, 23) comprising an eccentric weight (Paragraph [0003]).  
Regarding Claim 12, Reinbold, as modified, teaches all of the elements of the unit of claim 11 as discussed above.
Reinbold does not each wherein the pivot lever  of the swivel-mounted connector- pressure-sensor unit  comprises a distal end closest to the distal end of the housing, and the motor is attached to the pivot lever at said distal end.  
Jungnickel, however, teaches wherein the pivot lever (Annotated Fig. 2) of the swivel-mounted connector- pressure-sensor unit (39) comprises a distal end (Annotated Fig. 2) closest to the distal end  (Annotated Fig. 2) of the housing (212), and the motor (motor, 36) is attached to the pivot lever (Annotated Fig. 2) at said distal end (Annotated Fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the unit of Reinbold to further include the pivot lever  of the swivel-mounted connector- pressure-sensor unit  comprises a distal end closest to the distal end of the housing, and the motor is attached to the pivot lever at said distal end, as taught by Jungnickel, to provide a handle where the head can pivot about an axis, thus allowing for a thorough cleaning.
 Regarding Claim 13, Reinbold, as modified, teaches the unit wherein the housing (21) includes a battery (batteries, 22) for operating the personal-care implement (Fig. 1).  
 	Regarding Claim 14, Reinbold, as modified, teaches a personal-care implement (10) comprising a unit (Fig. 1) of claim 1.  
Regarding Claim 15, Reinbold, as modified, teaches the personal-care implement (10), wherein the personal-care implement (10) is an electrically operated toothbrush (Fig. 1) comprising a handle (grip handle, 20) including the unit (Fig. 1) and a head (head part, 30) having cleaning elements (bristles, 34), wherein the head (30) is repeatedly attachable to and detachable from the handle (20; Paragraph [0034]).
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent Publication No. 2019/0175320 A1 to Bloch et al. teaches an oral care implement handle or a refill head therefor. The oral care implement handle may include a gripping portion and a stem protruding from a shoulder of the gripping portion. The stem may include a post located at a distal end of the stem. The post may have a non-circular transverse profile. More specifically, the post may include a hub portion and a protuberance that either protrudes radially from a side surface of the hub portion, protrudes upward from the shoulder of the gripping portion, or both. The refill head may include a sleeve having an inner surface that defines an internal cavity. The internal cavity may include a central portion and at least one slot portion extending radially from the central portion. Thus, the internal cavity of the sleeve portion may have a profile configured to receive the stem of the oral care implement handle.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/KATINA N. HENSON/Primary Examiner, Art Unit 3723